Case 3:17-cr-00205-RDM Document 176 Filed 06/08/20 Page 1 of 1

THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA
; : 347-CR-205
: (JUDGE MARIANI)
JONATHAN JACOME,
Defendant.

y ORDER

AND NOW, THIS ( | DAY OF JUNE 2020, upon consideration of
Defendant’s “Motion to Quash Indictment” (Doc. 143), for the reasons set forth in this
Court's accompanying memorandum opinion, IT IS HEREBY ORDERED THAT

Defendant's Motion is DENIED.

 
 

MAMMET

 

Robert D>-Mariani?
United States District Judge
